Citation Nr: 1137806	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  10-32 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

(The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in a separate determination.) 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran had honorable active service from June 1967 to March 1971, and dishonorable service from May 1975 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 RO decision, which denied the Veteran's application to reopen his previously denied claim for service connection for PTSD.

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Board notes that additional medical evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  However, as this evidence essentially duplicates information found in evidence that has already been associated with the claims file, the Board may proceed to adjudicate the claim.  


FINDINGS OF FACT

1.  By a Board decision dated in June 2005, the Veteran's claim of service connection for PTSD was denied on the basis that the Veteran's diagnoses of PTSD were not based upon a verifiable in-service stressor. 

2.  Evidence received since the June 2005 Board decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for PTSD.



CONCLUSIONS OF LAW

1.  The June 2005 Board decision denying the Veteran's claim of service connection for PTSD is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for PTSD has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A November 2008 VCAA letter dated fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.    

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.

The November 2008 letter informed the Veteran that new and material evidence was needed to substantiate his claim to reopen and described what would constitute such new and material evidence.  This letter explained that the Veteran's claim for service connection for PTSD was previously denied because a reasonably supported creditable stressor could not be provided, and directed the Veteran to submit any new and material evidence relating to this fact.  The Board acknowledges that this letter erroneously indicated that the Veteran's claim for service connection for PTSD was previously denied in a June 24, 1994, rating decision, even though the last final denial was actually in the June 2005 Board decision.  However, the Board finds that this error was harmless as the Veteran's representative has demonstrated actual knowledge of the correct date of the last final denial.  Furthermore, the Veteran was otherwise correctly informed that new and material evidence was needed to substantiate his claim to reopen, what would constitute such new and material evidence, and the correct basis of the most recent final denial.  Therefore, the Board finds that this letter was substantially compliant with the requirements set forth in Kent v. Nicholson.  See Kent, supra.  The Board finds no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board notes that the Veteran's representative asserted in a May 2010 statement that an attempt should be made to obtain the Veteran's unit records.  However, the Board notes that the claims file contains the command history and deck logs relevant to the Veteran's reported stressors.  As such, the Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to an application to reopen a previously denied claim, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim to reopen.  Since no new and material evidence has been submitted in conjunction with the recent claim to reopen, an examination is not required.  

The Board does acknowledge that the Veteran was provided a VA mental disorder examination in October 2009.  Although this examination was provided with regard to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Board notes that it is clearly relevant to the Veteran's PTSD claim as well.  In this regard, the Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the appellant argued that the Board was obligated to reopen his claim because the RO had arranged for an examination, and that the examination in question was inadequate.  In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Furthermore, in Woehlaert, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.  Thus, any possible inadequacies of the October 2009 VA examination with regard to the Veteran's application to reopen his claim for service connection for PTSD are moot, as the Board is finding that new and material evidence has not been received to reopen the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

 To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Board acknowledges the during the pendency of this appeal, the regulations pertinent to service connection claims for PTSD were changed.  Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  A showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S.C.A. § 7104(b) does not preclude consideration of the claim even though based on facts in a previously and finally denied claim.  Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  When a provision of law or regulation creates a new basis of entitlement to benefits, the applicant's claim subsequent to the previously denied claim, asserting rights which did not exist at the time of the prior claim, is necessarily a different claim.  Id. at 372.

However, changing an evidentiary standard for establishing an element of a claim does not effect a substantive change in the law; that is, it does not create a new cause of action, since no new basis of entitlement is created.  Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 1998).  Thus, liberalization of the evidentiary standard for substantiating the occurrence of an in-service stressor does not constitute a new basis of entitlement such that the Veteran's claim of entitlement to service connection must be reconsidered as an original claim, rather than a claim to reopen.  75 Reg. 39843, 39851 (July 13, 2010).  Therefore, regardless of this change to the regulations, the Board must still determine whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for PTSD.

After review of the evidence of record, the Board finds that new and material evidence has not been submitted.  In this regard, the Board notes that new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the June 2005 denial was that the Veteran's diagnoses of PTSD were not based upon a verifiable in-service stressor.  At the time of this denial, VA medical records, statements submitted by the Veteran, service treatment records, personnel records, and Social Security Administration (SSA) records were considered. 

The new evidence submitted since this denial consists primarily of statements from the Veteran and his representative and VA medical records.  

With regard to the Veteran's lay statements, the Board notes that the Veteran has indicated that he read during service about the deaths of 3 friends from his high school during service.  He has also reported that there was live ammunition on the ship and he had a constant fear that the ship would be hit and blown up.  He indicated that his ship was the subject of rocket, mortar, and sniper attacks.  Further, the Veteran has indicated that there were a lot of senseless killings, including when he saw some fishing boats getting closer to the boat being fired upon.  The Veteran reported hearing bombs and guns fired and indicated that some Vietnamese were killed during interrogation.  In a March 1997 statement, the Veteran indicated that he served on the USS Tappahannock from March 1968 to August 1968 and aboard the same ship in Korea during April 1969.  The Veteran reported that the most frightening experience was when they were "putting" into Danang Harbor and patrol boats opened up fire, sinking fishing boats and leaving bodies floating in the water.  In a November 1995 statement, it was reported that the Veteran's stressor incidents occurred in the summers of 1968 and 1969.

Upon review of statements submitted by the Veteran or his representative after the June 2005 Board denial was issued, the Board finds that these statements are duplicative of evidence previously submitted, as the Veteran has already made these same assertions.  Prior to the June 2005 denial, the Veteran asserted that he experienced the aforementioned stressors in service and developed PTSD as a result of his active duty service.  As the lay statements submitted since the June 2005 denial reiterate these same statements, this evidence cannot be considered new.  Thus, the Veteran's statements are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the Veteran's VA medical records, in a September 2005 VA examination report, the Veteran was diagnosed with PTSD military related, major depression with psychosis, marijuana abuse, and alcohol abuse in reported remission.  After clinical interview, the examiner noted that he sees the Veteran exactly as he did when he saw him in November 2000.  He stated that it appears to him that the Veteran's major depression may have preceded his military enlistment (if that was the reason he saw professionals as a teenager) but that the condition for which he started to have problems after the military is related to his reported symptoms of PTSD military related that present as chronic and consistent.  That he has been evaluated by various psychiatrists and psychologists and that all have given him a diagnosis of PTSD and that there is no history to suggest that his symptoms at least in the examiner's knowledge and awareness are related to childhood experiences.    

The claims file also contains a November 2005 VA opinion, in which it was noted that the Veteran's diagnosis is PTSD related to military service.  It was noted in this opinion that service stressors described by the Veteran and confirmed in a statement submitted by a fellow service member are clearly sufficient to be casually related to his PTSD.  The examiner further indicated that he does not believe the experience of learning of his friends' deaths by reading it in the military newspaper is enough to cause his PTSD.  However, he does believe that the constant fear of attack and the stress of being in danger near enemy harbors while serving on the USS Tappahannock are what primarily led to his PTSD.  The associated experience of how he learned about his friends' deaths could certainly contribute to the depth and severity of his condition. 

The Veteran also underwent a VA psychiatric examination in October 2009.  Upon review of the claims file and examination of the Veteran, the examining psychiatrist diagnosed the Veteran with PTSD from both combat and other military stressors.  The examiner indicated that it is more likely than not that his current symptoms are caused by trauma in the service and should be so labeled as PTSD.  

With regard to the newly submitted VA medical records, the Board notes that these records reflect that the Veteran has been diagnosed with PTSD as a result of his active duty service.  However, the Board does not find these medical records to be new, in that the claims file already contained medical records prior to the June 2005 Board decision linking a diagnosis of PTSD to his active duty service. 
Specifically, the first evidence of this disorder is a report of VA hospitalization from October to December of 1991, which contains a diagnosis of "[p]robable post-traumatic stress disorder."  A VA psychiatric hospitalization report, covering a period from January to July of 1992, contains an Axis I diagnosis of chronic and severe PTSD.  The report of a May 1993 VA psychiatric examination contains diagnoses of chronic and severe PTSD, with depression; panic disorder without agoraphobia; and alcohol abuse in partial remission.  The examiner who conducted this examination noted the Veteran's reported history of traumatic events in Vietnam and indicated that "[t]he veteran has experienced an event that is outside the range of usual human experience and that would be markedly distressing to almost anyone."  Similarly, the examiner who conducted the Veteran's May 1994 VA psychiatric examination diagnosed moderate PTSD and a history of alcohol abuse and commented that the Veteran "experienced traumatic incidents" in Vietnam.

In a November 2000 VA examination report, the Veteran reported that he served on an "oiler" that would travel the coast and pull into Cam Rahn Bay.  He stated that the ship was under attack there and while in Da Nang Harbor.  The Veteran also reported witnessing a Vietnamese boat being fired upon.  The examiner diagnosed the Veteran with the following axis 1 diagnoses: PTSD, delayed; major depression, recurrent with psychosis; marijuana abuse; and alcohol dependence in remission.  The examiner noted that the Veteran seemed to have had alcohol problems prior to his enlistment into the military and he also seemed to have had some degree of emotional problems that required psychiatric intervention, as reported by the Veteran.  So, the examiner stated that he cannot say that all of his problems start with his period of service in the military.  He definitely had a case of major depression that required intensive treatment even restraints, and he admits to have had suicidal thoughts and auditory hallucinatory experiences that he has he did not report at the time.  The examiner noted that his symptoms have persisted clinically and he said that his first delayed PTSD symptoms manifested in reported notes in 1982 and to him in 1984.  The examiner stated that he believed that the panic attacks and other associated given diagnosis are related to the Axis 1 diagnosis, above mentioned.  In a March 2001 addendum, the examiner asserted that the "stressor" in the present case consisted of the incidents involving the killing of Vietnamese nationals and the exposure to enemy fire in Cam Rahn Bay.  The traumatic event was noted to be "not related to 'reading about the death of 3 acquaintances.'"  The examiner further stated that he believes that the Veteran meets the criteria for PTSD clinically, and that this is a diagnosis that the examiner relates to the Veteran's experiences aboard a Navy oiler, as described by the Veteran.  The examiner stated that, to him, this is his only military related condition under Axis I. 

In a March 2001 Report of Contact, the same examiner explained that he diagnosed the Veteran with PTSD based on the incident on a ship where the Veteran manned a machine gun, not on hearing of the deaths of 3 others.  He also stated that he did not diagnose any psychiatric conditions other than PTSD with onset in service. 

Therefore, as the examiner who conducted the November 2000 VA examination diagnosed the Veteran with PTSD and related his diagnosis of PTSD to his military service in both the March 2001 addendum and March 2001 Report of Contact, the Board the new medical records obtained since the June 2005 Board decision are duplicative of evidence previously submitted, as they also diagnose the Veteran with PTSD related to military service.  In fact, the September 2005 VA examination is conducted by the same examiner who conducted the November 2000 VA examination.  In the September 2005 VA examination report, it was noted that, after clinical interview, the examiner noted that he sees the Veteran exactly as he did when he saw him in November 2000.

The basis for the June 2005 denial was that the Veteran's diagnoses of PTSD were not based upon a verifiable in-service stressor.  No new evidence relating specifically to this fact has been associated with the claims file since the June 2005 denial.  As such, the newly submitted medical records cannot be considered new in that they essentially duplicate evidence that has already been considered by the Board in the previous final decision.  Thus, the VA medical records are not deemed to be new and material evidence for the purpose of reopening this claim.

In determining not to reopen the Veteran's claim for service connection for PTSD, the Board has considered the holding in Shade that a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade, supra.  However, the Board finds that this case is not applicable with regard to the issue at hand, as the Veteran's claim was previously disallowed on the basis of one element, lack of a verifiable in-service stressor, and no new and material evidence has been presented with regard to that element.

Although the Board is sympathetic to the Veteran's health difficulties, no new and material evidence has been received sufficient to reopen his claim.  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has not been received regarding the claim of entitlement to service connection for PTSD, the Veteran's claim is not reopened, and the appeal is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


